Title: From George Washington to Abraham Skinner, 6 January 1783
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                             Jany 6, 1783
                        
                        I inclose you a Letter I have Reced from Mr Morris—and must desire that you will comply with the Contents of
                            it without delay by sending to Mr Turner every Official Paper respecting his department Either in your possession or that
                            of your deputies—and at the same time you will give him every information in your power of the State in which you left the
                            Marine part of your Appointment.
                    